
	
		I
		111th CONGRESS
		1st Session
		H. R. 1536
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of Defense to establish a
		  fellowship program regarding neuroscience.
	
	
		1.Visiting NIH Senior
			 Neuroscience Fellowship Program
			(a)Authority To
			 establishThe Secretary of
			 Defense may establish a program to be known as the Visiting NIH Senior
			 Neuroscience Fellowship Program at—
				(1)the Defense
			 Advanced Research Projects Agency; and
				(2)the Defense Center
			 of Excellence for Psychological Health and Traumatic Brain Injury.
				(b)Activities of
			 the ProgramIn establishing
			 the Visiting NIH Senior Neuroscience Fellowship Program under subsection (a),
			 the Secretary shall require the program to—
				(1)provide a partnership between the National
			 Institutes of Health and the Defense Advanced Research Projects Agency to
			 enable identification and funding of the broadest range of innovative, highest
			 quality clinical and experimental neuroscience studies for the benefit of
			 members of the Armed Forces;
				(2)provide a partnership between the National
			 Institutes of Health and the Defense Center of Excellence for Psychological
			 Health and Traumatic Brain Injury that will enable identification and funding
			 of clinical and experimental neuroscience studies for the benefit of members of
			 the Armed Forces;
				(3)use the results of the studies described in
			 paragraph (1) and (2) to enhance the mission of the National Institutes of
			 Health for the benefit of the public; and
				(4)provide a military
			 and civilian collaborative environment for neuroscience-based medical
			 problem-solving in critical areas affecting both military and civilian life,
			 particularly post-traumatic stress disorder.
				
